Citation Nr: 9914223	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which reopened a claim for service connection for PTSD, 
but denied service connection for this disorder.

Among the issues developed for appellate consideration were 
entitlement to service connection for a skin rash as a result 
of exposure to Agent Orange and entitlement to nonservice 
connected pension benefits.  The veteran withdrew his claim 
for service connection for a skin rash and nonservice 
connected pension benefits were granted by the RO in a 
September 1997 decision.  The only remaining issue is 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The evidence shows that the veteran was engaged in combat 
with the enemy during service.  

2.  The veteran has been diagnosed with PTSD as a result of 
service.  


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for PTSD.  Service 
connection for this disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The record shows that the veteran served on active duty from 
February 1966 to November 1967 of which time almost one year 
was duty in Vietnam.  His military occupational specialty was 
as an infantryman.  He was awarded the Combat Infantryman 
Badge during service and is, therefore, presumed, by 
regulation, to have been engaged in combat with the enemy.  

Medical evidence of record includes the veteran's service 
medical records, which make no reference to a psychiatric 
abnormality.  On examination for separation from service, in 
November 1967, psychiatric clinical evaluation was normal.  
Normal findings were also noted on a VA examination performed 
in December 1978.  However, in February 1979, the veteran was 
hospitalized at a VA facility for complaints of having been 
restless, anxious, and irritable as a result of having lost 
his job two years earlier.  The diagnosis, at that time, was 
schizophrenia, undifferentiated type.  He was again 
hospitalized at a VA facility, in June and July 1979, at 
which time the diagnoses were acute intoxication and 
depressive neurosis.  Additional medical evidence includes VA 
outpatient treatment records, dated in June 1983 and February 
1987, showing a diagnosis of schizophrenia and a reports of 
hospitalization at a VA facility in August and September 1988 
that includes diagnoses of atypical depression and 
schizophrenia, residual type.  

An examination was conducted by VA in August 1989.  At that 
time, the examiner reportedly reviewed two volumes of medical 
records plus a chart from a current hospitalization.  The 
past diagnoses of schizophrenia and depression were noted as 
was a recent diagnosis of delayed PTSD.  The diagnosis was 
schizophrenic disorder, by history, residual type, with 
atypical depression (posttraumatic stress disorder features).  

The veteran was hospitalized at a private facility from 
September to November 1989.  At that time, the diagnosis was 
chronic paranoid schizophrenia, in acute exacerbation.  In a 
VA memorandum, dated in September 1991, it was noted that the 
veteran was receiving treatment at the VA medical center, San 
Juan Puerto Rico (VAMC) for alcohol dependence and PTSD.  VA 
outpatient treatment records, dated from March 1993 to 
February 1995 show several psychiatric reports.  Diagnoses 
included anxiety vs. PTSD, in December 1993; PTSD, in 
February 1994; and anxiety in January 1995.  An examination 
was conducted by a Board of VA psychiatrists in August 1996.  
At that time, the diagnosis was schizophrenia, residual type, 
with depressive features.  The examiner specifically stated 
that there was no evidence in the medical history or on 
mental exploration for a PTSD diagnosis.  

VA outpatient treatment records, dated from October 1995 to 
June 1997, include several mental health clinic evaluations.  
In June 1996 and November 1996, assessments of PTSD were 
made.  In March 1997, the diagnosis was schizophrenia, with 
PTSD symptoms.  

A formal hearing was conducted at the RO in April 1997.  At 
that time, the veteran testified concerning the combat 
experiences to which was exposed while serving in Vietnam and 
the symptoms of PTSD he currently manifested.  At the time of 
the hearing a VA memorandum, also dated in April 1997, was 
submitted.  This indicated that the veteran had been treated 
at the VAMC since 1985 for diagnoses that included PTSD, 
depression, schizophrenia and an anxiety disorder.  

An examination was conducted by a Board of VA psychiatrists 
in June 1997.  It was their opinion that, although the 
veteran showed symptoms of PTSD, the primary diagnosis was 
not PTSD.  Rather, the diagnosis was schizophrenic disorder, 
residual type, with depression, with PTSD symptoms.  

The veteran served in combat in Vietnam.  Therefore if a 
clear diagnosis of PTSD is found in the record, service 
connection is appropriate.  Where there has been an 
"unequivocal" diagnosis of PTSD by mental health 
professionals, it must be presumed that the diagnosis was 
made in accordance with the applicable criteria as to both 
adequacy of symptomatology and sufficiency of the stressor.  
The diagnosis may be rejected only upon finding a 
preponderance of the evidence against a PTSD diagnosis, 
against the occurrence of in-service stressor(s), or against 
the connection of the present condition to the in-service 
stressor(s).  Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the occurrence of the stressor is 
accepted by the combat nature of the veteran's service.  
There is no indication in the record that the PTSD symptoms 
which have been documented since 1989 are not related to 
those in-service stressors.  The only question remaining is 
whether or not the various psychiatric diagnoses of record 
include one of PTSD that is sufficiently clear.  After review 
of the evidence, the Board finds that there is, at least, 
equipoise as to the diagnosis of PTSD.  This diagnosis has 
been recorded in VA outpatient treatment records for many 
years.  Two VA compensation examinations have noted PTSD 
symptoms.  While it is true that on both of those 
examinations, a primary diagnosis of schizophrenia was made, 
the Board cannot simply ignore the medical evidence in 
support of a PTSD diagnosis.  When the evidence is in 
equipoise, the preponderance of the evidence supports the 
claim the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Under these circumstances, giving the veteran the 
benefit of the doubt, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

